Citation Nr: 1718895	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  12-01 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a sleep disability to include obstructive sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran had active service from May 1968 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Chicago, Illinois, Regional Office of the Department of Veterans Affairs (VA) which determined that new and material evidence had not been received to reopen a claim for service connection service connection for sleep apnea.  In November 2011, the St. Petersburg, Florida, Regional Office (RO) reopened and denied the claim of service connection for sleep apnea.  The Veteran appeared at a May 2014 videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.  In October 2014, the Board determined that new and material evidence had been received to reopen the claim for service connection for sleep apnea and remanded the claim.  

The claim of service connection for a sleep disability to include obstructive sleep apnea is REMANDED to the Agency of Original Jurisdiction.  


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.  

An April 2013 treatment record from R. Aranibar, M.D., states that the Veteran was diagnosed with obstructive sleep apnea.  The doctor commented that the Veteran had "clearly documented disease intolerant of CPAP device and has had T and A surgery clinically doubt UPPP will add much;" "does have high risk of hypertension and CAD and sudden death from this process;" and "he is aware of this and has been explained by other physicians previously doubt that sinus surgery will add much."  Clinical documentation from Dr. Aranibar and of the cited sleep apnea treatment, including any sleep studies, is not of record.  VA clinical documentation dated after December 2014 is not of record.  

VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

A December 2002 written statement from J. M. conveys that she had known the Veteran since 1980 and lived in the same house with him since 1981.  She observed that the Veteran often awoke in the middle of the night choking and gasping for air.  In the January 2003 claim for service connection, the Veteran stated that "after my tonsils were removed, I began suffering from some type of sleep apnea."  He stated that the sleep apnea occurred very often two to three times a week and could be verified by his entire family.  Service connection has been established for tonsillectomy residuals.  An April 2009 written statement from R. C. states that he roomed with the Veteran while they were both stationed in Germany during active service.  During that period, he observed that the Veteran awoke choking and gasping for air on several occasions and went on sick call on several occasions for the problem.  

In October 2014 Remand instructions, the Board requested that the Veteran be scheduled for a VA sleep apnea examination.  The Board clarified that the examiner must consider the Veteran's statements regarding the onset and the continuity of the sleep apnea symptomatology.  

The requested VA sleep apnea examination was conducted in December 2014.  The examination report states that the examiner concluded that it was less likely as not that the Veteran's diagnosed sleep apnea was incurred in or was otherwise related to service.  The physician commented that there was neither evidence in the medical literature, consensus in the medical community, or evidence in this specific case that supported a causal/aggravation relationship between the service-connected disabilities.  The examiner noted one episode inservice on shortness of breath.  The Veteran and the buddy statement stated he was on sick call several times for that.  However, the examiner saw no records support that and no evidence for symptoms of sleep apnea.  Therefore, the examiner opined that sleep apnea was less likely as not related to service.  The VA physician did not specifically address the Veteran's subjective in-service history of initially experiencing sleep apnea symptoms following the in-service tonsillectomy.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA obtain an evaluation, the evaluation must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board finds that further VA sleep apnea evaluation is required to adequately address the issues raised by the appeal and to comply with the prior remand instructions.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of sleep apnea, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact R. Aranibar, M.D., and all other identified health care providers and request that they forward copies of all available records pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2016).  

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including for treatment provided after December 2014.  

3.  Schedule the Veteran for a VA examination with a medical doctor to assist in determining the nature and etiology of any identified sleep apnea.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:

(a)  Diagnose all sleep apnea disabilities found.  

(b)  Is it at least as likely as not (50 percent probability or greater) that any sleep apnea disability had its onset during active service or is related to any incident of service?  The examiner should discuss the lay evidence of the Veteran and fellow former serviceman regarding inservice symptoms.

(c)  Is it at least as likely as not (50 percent probability or greater) that any sleep apnea disability is due to or the result of the tonsillectomy residuals and other service-connected disabilities?  

(d)  Is it at least as likely as not (50 percent probability or greater) that any sleep apnea disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the tonsillectomy residuals and other service-connected disabilities?  ?  

4.  Then readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

